Case 2:20-cv-04947-RAO Document 21 Filed 02/11/21 Page 1 of 1 Page ID #:2054



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10   BARBARA GAIL SMITH,                     )   Case No.: 2:20-cv-04947-RAO
                                              )
 11                 Plaintiff,                )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
 12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,        )   U.S.C. § 1920
 14                                           )
                    Defendant                 )
 15                                           )
                                              )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal

 18   Access to Justice Act Fees, Costs, and Expenses:

 19         IT IS ORDERED that fees and expenses in the amount of $2,300.00 as

 20   authorized by 28 U.S.C. § 2412, and costs in the amount of $17.25 as authorized

 21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

 22   DATE:       February 11, 2021

 23                                   ___________________________________
                                      HONORABLE ROZELLA A. OLIVER
 24                                   UNITED STATES MAGISTRATE JUDGE

 25
 26

                                              -1-
